Case 1:20-cv-06322-GHW Document 12 Filed 09/09/20 USDC
                                                   Page SDNY
                                                        1 of 3
                                                  DOCUMENT
                                                  ELECTRONICALLY FILED
                                                  DOC #:
                                                  DATE FILED: 9/9/20




                             MEMORANDUM ENDORSED
Case 1:20-cv-06322-GHW Document 12 Filed 09/09/20 Page 2 of 3
              Case 1:20-cv-06322-GHW Document 12 Filed 09/09/20 Page 3 of 3




The Court will hold a conference call regarding Defendant’s proposed motion on September 14, 2020 at 2:00
p.m. The parties are directed to use the conference call dial-in information and access code noted in the Court’s
Emergency Rules in Light of COVID-19 available on the Court’s website, and are specifically directed to comply
with Emergency Rule 2(C).

SO ORDERED.
                                                              _____________________________________
Dated: September 9, 2020                                             GREGORY H. WOODS
New York, New York                                                  United States District Judge
